CENTRAL PURCHASING — HIGHER EDUCATION
Acquisitions by the State Regents for Higher Education of textbooks, laboratory supplies, instructional materials and specialized laboratory equipment are exempt from the application and requirements of the Central Purchasing Act.  This is to acknowledge receipt of your letter wherein you ask if acquisitions by the Oklahoma State Regents for Higher Education under 74 Ohio St. 85.12 [74-85.12] (1974) are exempt from the Central Purchasing Act (74 Ohio St. 85.1 [74-85.1] — 74 Ohio St. 85.3 [74-85.3]).  Title 74 Ohio St. 85.12 [74-85.12] (1974) states in part: "The following acquisitions shall not be included within the purview of this act: "4. Acquisitions by the State System of Higher Education on any institution of entity comprising the same insofar as such acquisitions relate to textbooks, laboratory supplies, instructional materials and specialized laboratory equipment." Concerning the State System of Higher Education and the institutions and entities comprising the same, 70 Ohio St. 3903 [70-3903](c) (1971) states, in part: "Governing boards of control are integral parts of institutions under their respective jurisdiction, and the coordinating board of control is an integral part of the State System; . . ." Thus, the State Regents for Higher Education is a part of the State System of Higher Education with regard to the application of 74 Ohio St. 85.12 [74-85.12] (1974), and any purchases by the State Regents for textbooks, laboratory supplies, instructional materials, and specialized laboratory equipment, are exempt from the application and requirements of the Central Purchasing Act.  It is, therefore, the opinion of the Attorney General that your question should be answered as follows: Acquisitions by the State Regents for Higher Education of textbooks, laboratory supplies, instructional materials and specialized laboratory equipment are exempt from the application and requirements of the Central Purchasing Act.  (Todd Markum)